DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 7/12/2022 is acknowledged.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  Both claims 7 and 9 attempt to define acronyms by stating they are “being the acronym” which does not fit standard grammatical practice or US claim practice and potentially brings in antecedent basis issues. The Examiner recommends language such as "a sensor comprising a fiber Bragg grating (FBG) sensor...."  to correct this informality, however, appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “means for measuring” and “means for determining” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16-21 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows the following structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
means for measuring: active noise sources (ref 130)
means for determining: passive inverse filter
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the diffuse elastic field".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pairs of sensors".  There is insufficient antecedent basis for this limitation in the claim. Specifically, a plurality of sensors has been defined but pairs have not. 
Claim 1 recites the limitation "the impulse response".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the signals”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 also recites "decomposing into singular values" but it is unclear what is being decomposed, which leads to indefiniteness. 
Claim 3 recites the limitation "the measured time-domain signal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 also recites "decomposing into singular values" but it is unclear what is being decomposed, which leads to indefiniteness. 
Claim 4 recites the limitation " the elastic waves ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the propagation". There is insufficient antecedent basis for this limitation in the claim. Specifically, the claim discusses measurement of the field, not the propagation. Therefore, it is unclear where this map is from, i.e. is it a map of the diffuse elastic field or some other value like the noise propagation itself. 
Claim 5 recites the limitation "the elastic waves".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the spectral content".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the FBG sensors".  There is insufficient antecedent basis for this limitation in the claim. Specifically, only "a sensor" has been defined, which would be a single FBG sensor. The examiner notes that it appears that it was intended that the previously defined sensors may all be FBG sensor, but if so correction to clarify this is required. 
Claim 8 recites the acronym "PZT" which is undefined and therefore indefinite. 
Claim 10 recites the limitation "The measuring steps".  There is insufficient antecedent basis for this limitation in the claim, as only one measuring step has been defined. 
Claim 16 recites the limitation "the diffuse elastic field".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the pairs of sensors".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the impulse response". There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The use of “and/or” language renders the claim indefinite as “and/or” is used in multiple, overlapping instances, which leads to indefiniteness as it is unclear what is included in each "and/or" statement or how the combinations would be achieved. Further, depending on the combination chosen optional limitations arise (i.e. the optical fiber structures and required light source are only if the FBG sensors are used.
Claim 17 also recites multiple acronyms in the claim without definitions, leading to indefiniteness. 
Claim 17 recites the limitation "the reflected light".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the signals".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the reflected optical spectrum".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the optical fibers".  There is insufficient antecedent basis for this limitation in the claim. The Examiner also notes that this claim becomes entirely optional when certain combinations from the “and/or” language in claim 16 are chosen. 
Claim 20 recites "a diffuse elastic field", which leads to indefiniteness as it is unclear if this is the same as the field defined in 16 or a new one. 
Claim 21 recites the limitation "the arrangement of sensors".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the imaging". There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-10 and 17-21 inherit the indefiniteness of the claims on which they depend, and are therefore also rejected under 35 U.S.C. 112 b. 
The Examiner notes that due to the sheer number of indefiniteness issues, mapping of the claim language to prior art is as best understood

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 10, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method, which would fall into a statutory category of invention. However, the claim is to steps for interrogating pairs of sensors and determining a response through filtering, which is no more than mathematical analysis, and is therefore abstract under step 2a prong one. Under step 2a prong two, the claims fail to integrate the abstract idea into a practical application, as nothing more than a determination is performed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception in step 2b because the “measuring” of the field is no more than routine data gathering, which has been determined by the courts to be no more than an extra solution activity. 
Dependent claims 2-4, 6 and 10 fail to disclose more than the abstract idea of claim 1, as the further define the mathematical analysis performed. The Examiner notes that the numerous other dependent claims successfully integrate the abstract idea into practical applications by providing specifics of the measurement or imaging details.
Claim 16 is directed to a system, which would fall into a statutory category of invention. However, the claim is to generic “means for” for interrogating pairs of sensors and determining a response through filtering, which is no more than mathematical analysis, and is therefore abstract under step 2a prong one. Under step 2a prong two, the claims fail to integrate the abstract idea into a practical application, as nothing more than a determination is performed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception in step 2b because the “measuring” of the field is no more than routine data gathering, which has been determined by the courts to be no more than an extra solution activity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9-10, 16-17and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Damage detection in concrete using coda wave interferometry” by Schurr et al (hereby referred to as Schurr).
Regarding claim 1: Schurr discloses a computer-implemented method for analyzing a structure by passive inverse filter, a plurality of sensors being deployed in or on or in proximity to the structure to be analyzed; the method comprising the steps of measuring the diffuse elastic field propagating through the structure by interrogating at least some of the pairs of sensors (Schurr   section 2.1 where a source receiver pair is disclosed  section 3.3, 4.1 where a diffuse field is explicitly measured and analyzed) and determining by passive inverse filter a function representative of the impulse response of the structure, for at least some of the pairs of sensors interrogated (Schurr section 3.3 where cross-correlation and match filtering is a form of inverse filtering).
Regarding claim 4: Schurr discloses the limitations of claim 1 as described above. Schurr also discloses the step of determining by tomography one or more images comprising a map of propagation of the elastic waves through the structure (Schurr section 3.3, 4.1).
Regarding claim 5: Schurr discloses the limitations of claim 1 as described above. Schurr also discloses the step of determining one or more images comprising a map of the propagation of the elastic waves through the structure, the images being determined by one or more imaging methods selected from a tomography imaging method, an ultrasonography imaging method, a total-focusing imaging method, a synthetic aperture imaging method, a spatial-filtering imaging method, a time-reversal imaging method or a high-resolution imaging method (Schurr introduction, section 3.1, section 3.2 where ultrasonic methods are explicitly described).
Regarding claim 9: Schurr discloses the limitations of claim 1 as described above. Schurr also discloses a sensor comprising an EMAT, EMAT being the acronym of electromagnetic acoustic transducer (Schurr abstract, introduction where acoustic analysis is disclosed requiring an acoustic transducer).
Regarding claim 10: Schurr discloses the limitations of claim 1 as described above. Schurr also discloses the measuring steps being reiterated over time so as to determine the dynamic behavior of the structure (Schurr section 4.1).
Regarding claim 16: Schurr discloses the limitations of claim 1 as described above. Schurr also discloses a system for analyzing a structure by passive inverse filter, a plurality of sensors being deployed in or on or in proximity to the structure to be analyzed, the system comprising: means for measuring the diffuse elastic field propagating through the structure by interrogating at least some of the pairs of sensors (Schurr section 2.1 where a source receiver pair is disclosed  section 3.3, 4.1 where a diffuse field is explicitly measured and analyzed); and means for determining by passive inverse filter a function representative of the impulse response of the structure, for at least some of the pairs of sensors interrogated (Schurr   section 3.3 where cross-correlation and match filtering is a form of inverse filtering).
Regarding claim 17: Schurr discloses the limitations of claim 16 as described above. Schurr also discloses a plurality of FBG sensors and/or PZT piezoelectric transducers and/or EMATs (Schurr abstract, introduction where acoustic analysis is disclosed requiring an acoustic transducer), wherein the FBG sensors being borne by one or more optical fibers coupled to one or more light sources and/or the PZT piezoelectric transducers and/or EMATs being connected by one or more cables (Schurr abstract, introduction where acoustic analysis is disclosed requiring an acoustic transducer and where some connection is required in order for any analysis); at least one photodetector and/or at least one optical spectrum analyzer for analyzing the reflected light after its journey through the optical fiber; and computational resources for processing the signals received from the FBG sensors and/or PZTs and/or EMATs, in order to perform analyses by passive inverse filter and imaging (Schurr   section 3.3 where cross-correlation and match filtering is a form of inverse filtering). The Examiner notes that due to the many instances of “and/or” language the majority of this claim becomes optional based on which “or” is chosen (see the 112 b rejection above) and the art applied to this claim is only requiring acoustic analysis. 
Regarding claim 20: Schurr discloses the limitations of claim 16 as described above. Schurr also discloses one or more active noise sources positioned in or on or in proximity to the structure so as to obtain a diffuse elastic field (Schurr abstract, section 3.1).
Regarding claim 21: Schurr discloses the limitations of claim 16 as described above. Schurr also discloses the arrangement of the sensors in space being independent of at least one active noise source and/or being dependent on the imaging (Schurr introduction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schurr in view of Druet (US 2019/0317056).
Regarding claim 2: Schurr discloses the limitations of claim 1 as described above. Schurr does not explicitly disclose the step of determining, by passive inverse filter, a function representative of the impulse response of the structure to be analyzed comprising the steps of (i) dividing the signals measured by all the sensors into a plurality of sub-vectors or pseudo-sources and (ii) decomposing into singular values monochromatic propagation matrices.
Druet discloses a system for determining health of structure in which time domain based analysis and decomposition/dispersion curves methods are explicitly utilized (Druet paragraph 0089, 0095-0096).
It would have been obvious to apply the invention of Schurr with spectral data, such as is disclosed in Druet, as they are commonly implemented analysis techniques (Druet paragraph 0095).
Regarding claim 3: Schurr discloses the limitations of claim 1 as described above. Schurr does not explicitly disclose the step of determining by passive inverse filter a function representative of the impulse response of the structure to be analyzed comprising the steps of a) dividing the measured time-domain signal into a plurality of sub-vectors or pseudo- sources; b) decomposing into singular values monochromatic propagation matrices determined from the pseudo-sources in the frequency domain; c) obtaining the function representative of the impulse response in the time domain by inverse Fourier transform .
Druet discloses a system for determining health of structure in which time domain based analysis and decomposition/dispersion curves methods are explicitly utilized (Druet paragraph 0089, 0095-0096).
It would have been obvious to apply the invention of Schurr with spectral data, such as is disclosed in Druet, as they are commonly implemented analysis techniques (Druet paragraph 0095).
Regarding claim 6: Schurr discloses the limitations of claim 4 as described above. Schurr does not explicitly disclose the tomography being performed via analysis of the spectral content of a wave packet.
Druet discloses a system for determining health of structure in which spectral data is explicitly utilized (Druet paragraph 0008, 0080, 0095-0096).
It would have been obvious to apply the invention of Schurr with spectral data, such as is disclosed in Druet, as they are commonly implemented analysis techniques (Druet paragraph 0095).
Regarding claim 7: Schurr discloses the limitations of claim 1 as described above. Schurr does not explicitly disclose a sensor comprising an FBG sensor, FBG being the acronym of fiber Bragg grating, and the FBG sensors being borne by at least one optical fiber.
Druet discloses a system for determining health of structure in which fiber Bragg gratings are utilized (Druet paragraph 0066-0067, claim 15).
It would have been obvious to apply the invention of Schurr with any type of wave based sensor, such as those in Druet, as they are variants of each other (see claim 15 of Druet).
Regarding claim 8: Schurr discloses the limitations of claim 1 as described above. Schurr does not explicitly disclose a sensor comprising a PZT piezoelectric transducer.
Druet discloses a system for determining health of structure in which piezoelectric sensors are utilized (Druet claim 15).
It would have been obvious to apply the invention of Schurr with any type of wave based sensor, such as those in Druet, as they are variants of each other (see claim 15 of Druet).
Regarding claim 18: Schurr discloses the limitations of claim 16 as described above. Schurr does not explicitly disclose a light source is a variable-wavelength laser or a wideband optical source, the reflected optical spectrum of which is defined.
Druet discloses a system for determining health of structure in which fiber Bragg gratings are utilized (Druet paragraph 0066-0067, claim 15) which requires an optical source.
It would have been obvious to apply the invention of Schurr with any type of wave based sensor, such as those in Druet, as they are variants of each other (see claim 15 of Druet).
Regarding claim 19: Schurr does not explicitly disclose the limitations of claim 16 as described above. Schurr also discloses the optical fibers being multiplexed by means of at least one optical circulator and/or one multiplexer.
Druet discloses a system for determining health of structure in which fiber Bragg gratings are utilized (Druet paragraph 0066-0067, claim 15) with mixing requirements (Druet paragraph 0068)
It would have been obvious to apply the invention of Schurr with any type of wave based sensor, such as those in Druet, as they are variants of each other (see claim 15 of Druet).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892. Specifically: 
US 9797869: which discloses uses transducer excitation in structural health analysis
US 2016/0363562: ultrasonic analysis of a structure (in this case aircraft)
US 2009/0178483: elastic imaging methods
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896